Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-277496 as evidenced by machine translation.
Regarding claims 11-13, 17, 18 and 20, the reference discloses water dispersed polyesters meeting the claimed compositional requirements at [0076]. Regarding the method steps, the reference teaches, at [0083], the dissolution of 100 parts of the sulfonic acidcontaining polyester into 80 parts MEK and 20 parts isopropyl alcohol at 70 C. After dissolution, the temperature is lowered to 50 C and water is added at 18 parts/min while maintaining the temperature at 50 C. The organic solvent was then removed followed by isolation of the polyester resin.
Although the reference fails to recite a water addition rate within Applicants’ claimed range, it is the position of the examiner that such rates would have been obvious to one of ordinary skill in the art and easily determined by routinism. Applicants have not shown any criticality for their addition rates other than a comparison to water addition all at once.
Regarding claim 15, this limitation is seen as obvious to one of ordinary skill in the art and easily determined by routinism.
Regarding claim 16, this limitation to residual organic solvent is seen as obvious to one of ordinary skill in the art desiring low VOC resins.
Regarding claim 19, Applicants are referred to [0012].
Regarding claim 21, this limitation is seen as inherent to the resin of [0076] of the reference since the chemical requirements are met.
Regarding claim 22 Applicants are referred to [0016].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118.  The examiner can normally be reached on 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/EDWARD J CAIN/Primary Examiner, Art Unit 1762